Citation Nr: 1122587	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-47 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for the period from February 13, 2009 to October 31, 2010.

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD, for the period from November 1, 2010.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial disability rating of 10 percent effective February 13, 2009.

The Veteran filed a timely Notice of Disagreement in June 2009 in which he challenged the initial disability rating assigned in the May 2010 rating decision.  Following receipt of additional evidence, including a November 2010 VA examination report, in a January 2011 Supplemental Statement of the Case (SSOC), the RO granted an increased initial disability rating of 30 percent effective November 1, 2010.

The Veteran has not expressed satisfaction with the higher initial rating granted in the January 2011 SSOC.  Accordingly, the issues identified on the title page of this decision are before the Board for its consideration.


FINDINGS OF FACT

1.  For the period from February 13, 2009 to October 31, 2010, the Veteran's PTSD was manifested by chronic sleep impairment marked by daily nightmares; mild memory loss; flashbacks and recurring memories from service; avoidance of stimuli which trigger memories from service; mood disturbance marked by reported irritability, anger, depression, and crying spells; disturbance of motivation marked by feelings of helpless, hopelessness, and occasional careless attitude; and anxiety marked by hypervigilance and exaggerated startle response.  During this period, the Veteran's PTSD was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once per week; more than mild impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

2.  For the period from November 1, 2010, the Veteran's PTSD has been manifested by irritability and outbursts of anger, particularly toward family members; sleep disturbance marked by eight hours of interrupted sleep; depression; intrusive memories of service; dysphoric mood; somewhat impaired concentration as evidenced by inability to perform serial seven exercises but a demonstrated ability to spell words backward; difficulty with abstract thinking shown by an inability to interpret proverbs; and mildly impaired memory evidenced by misplacement of objects and difficulty remembering dates and names.  The Veteran's PTSD during this period has not been manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once per week; more than mild impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or difficulty in establishing and maintaining effective work and social relationships


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, and no more, for PTSD, for the period from February 13, 2009 to October 31, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD, for the period from November 1, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning the Veteran's entitlement to higher initial ratings for PTSD, a pre-rating letter mailed to the Veteran in March 2009 provided notice of the information and evidence needed to substantiate a claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified private treatment records have also been obtained and associated with the record.  VA psychiatric examinations were afforded to the Veteran in May 2009 and November 2010 to determine the symptoms and severity of his PTSD.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Initial Ratings for PTSD

As discussed, service connection for PTSD was originally granted in the RO's May 2010 rating decision.  At that time, the Veteran's disability for PTSD was rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  After receipt of additional evidence, a subsequent January 2011 SSOC granted a higher initial disability rating of 30 percent effective November 1, 2010, also pursuant to DC 9411.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, PTSD that is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability rating.

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

A.  Veteran's Contentions

The main thrust of the Veteran's contentions are expressed in his June 2009 Notice of Disagreement.  In that submission, the Veteran argued that the symptoms shown by the evidence warrant the assignment of either a 70 percent or full 100 percent disability rating for PTSD.  In support, he cited various findings expressed in private psychiatric treatment records from Dr. H.J.  Chiefly, the Veteran noted that Dr. H.J. expressed the finding that the Veteran was experiencing "major impairment" due to his PTSD.  The Veteran analogizes Dr. H.J.'s finding of "major impairment" with a Global Assessment of Functioning (GAF) scale score ranging from 31 to 40, which the Veteran pointed out, is indicative of "major impairment."  Further, the Veteran cited a prior Board decision from a separate claim concerning a different veteran for the proposition that "a great deal" of probative weight must be afforded to a treating psychiatrist's opinion, particularly where that treating psychiatrist "has had a long and on-going [sic] clinical relationship with the veteran...."

B.  Higher Initial Rating for PTSD from February 13, 2009 to October 31, 2010

Based upon the evidence, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent, and no more, for the period from February 13, 2009 to October 31, 2010.

Private treatment records from February 2009 through March 2010 and a VA examination report from May 2009 clearly document chronic sleep impairment marked by daily nightmares, as well as mild memory loss evidenced by the Veteran's inability to recall subjects after five minutes.  The evidence also reflects reports of flashbacks and recurring memories from the Veteran's service, which he generally sought to avoid.  The Veteran also reported mood disturbance marked by reported irritability, anger, depression, and crying spells; as well as disturbance of motivation evidences by feelings of helpless, hopelessness, and occasional careless attitude.  Anxiety was also evident, as demonstrated by reports of hypervigilance and exaggerated startle response shown at his May 2009 VA examination.

Although the Veteran reported, at a February 2009 private evaluation with Dr. H.J., that he felt unable to be close to other people, the evidence generally shows that he was able to maintain multiple meaningful and positive relationships with his family and friends.  At the same private evaluation, the Veteran reported that he continued to speak with his brother on occasion.  At his May 2009 VA examination, he reported that he had been married to his spouse for 45 years and had two daughters.  He described his marriage as being positive, except as to instances where he and his spouse fought over issues concerning their children.  He also described having a positive relationship with his daughters and grandchildren, and reported that he provided homeschooling for his granddaughter.  He stated that he was "very close" with his brother and that he was the primary caretaker for his mother and youngest sister.  He described having multiple social friends, including one "good friend," with whom he occasionally spent time with.  Recreationally, the Veteran stated that he enjoyed going out to eat with his spouse, shopping at flea markets, working on his boat and in the yard, and spending time on his boat.  Occupationally, the Veteran stated that he retired from his job as a manager at a tire company in February 2008.  There is no indication in the evidence, however, that the Veteran's retirement was necessitated by his PTSD disability.  Overall, the Veteran's symptoms during the staged period from February 13, 2009 to October 31, 2010 did not result in difficulty in establishing and maintaining effective work and social and relationships.

Additionally, the Veteran's PTSD was not productive of circumstantial, circumlocutory, or stereotyped speech.  Rather, private evaluations through 2009 and a mental status examination at the May 2009 VA examination indicated that the Veteran's speech was normal.  There is no evidence of flattened affect, impaired judgment, or panic attacks that occurred more than once per week.  Although the Veteran's memory appeared to be mildly impaired at his February 2009 private evaluation, there is no evidence of impairment of short and long-term memory rising to the level contemplated for an evaluation higher than 30 percent (e.g., retention of only highly learned material, forgetting to complete tasks).  Although the Veteran reported at his February 2009 private evaluation that he had occasional "death wishes," the private physician nonetheless noted that no actual suicidal ideation was indicated.  A February 2009 private evaluation report expresses that the Veteran experienced difficulty at that time with focus and concentration.  Nonetheless, the May 2009 VA examination report shows that the Veteran was able to spell forward and backward and perform serial seven exercises.

The Board notes with interest that a Global Assessment of Functioning (GAF) scale score of 40, assessed at the Veteran's February 2009 private evaluation, differs markedly from a GAF assessment of 70, provided at the Veteran's May 2009 VA examination.  In assessing the degree of psychiatric disability, the GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  For the purpose of lending further context to the differing GAF scores evidenced in the record, the Board notes that a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Although the February 2009 private evaluation indicates a GAF score of 40, it is unclear as to how Dr. H.J. arrived at such an assessment.  In this regard, he does not identify the specific symptoms which led to such an assessment nor does he provide a discussion of the application of the DSM-IV criteria to the Veteran's profile of symptoms.  On the other hand, the GAF score of 70 assessed at the May 2009 VA examination is supported by specific findings.  The VA examiner acknowledged reported worsening and frequency of symptoms since the Veteran's retirement in 2008.  The examiner noted that the Veteran was nonetheless able to maintain positive relationships with family and friends and was a regular participant in family outings.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue fail to reflect behavior that is indicative of the low GAF score of 40 assessed by Dr. H.J.  As noted above, there is no evidence of illogical, obscure, or irrelevant speech; the avoidance of friends and family; suicidal ideation; severe obsessional rituals; frequent shoplifting; having few friends; or inability to keep a job have not been shown to be among the Veteran's manifestations of PTSD.  In short, there is no evidence the Veteran experienced impairment in reality testing or communication or major impairment in areas such as work, family relations, judgment, thinking, or mood.  In view of the foregoing, the Board concludes that the narratives contained within the private treatment records and the May 2009 VA examination report are more probative of the Veteran's level of impairment than is the GAF score that was assigned in conjunction with his treatment or the April 2005 VA examination.  Moreover, the VA examiner's explanation offered in her May 2009 report, as to why a GAF score of 70 is appropriate in the assessment of the severity of the Veteran's psychiatric symptoms, is entirely consistent with the Veteran's overall level of impairment.

The Board acknowledges the Veteran's assertion that the opinions expressed by his private physician should be due greater probative weight by virtue of his continuing clinical relationship with his private physician.  In this regard, the Board first notes that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  Under the circumstances, and in view of the foregoing analysis of the evidence, the Board is not inclined in this case to afford greater probative weight, presumptively or otherwise, to the GAF score assessed by Dr. H.J. at the February 2009 private evaluation.

Accordingly, the Board finds that the demonstrated symptomatology during the period from February 13, 2009 to October 31, 2010 is consistent with a 30 percent disability rating under DC 9411.  As such, the Veteran is entitled to a higher initial disability rating of 30 percent and no more for PTSD, for the period from February 13, 2009 to October 31, 2010.  To that extent, this appeal is granted.

For the reasons fully discussed in Section VII below, the Board does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  The Board also does not find that an additional staged period, other than those already contemplated in this decision, are warranted.

C.   Higher Initial Rating for PTSD from November 1, 2010

The evidence relevant to the period from November 1, 2010 appears to consist exclusively of a November 2010 VA examination report.  The Veteran has not identified any additional evidence that is relevant to treatment for this staged period.  In this regard, the Veteran expressed in a January 2010 VCAA Notice Response that he is not in possession of additional evidence, and requested that VA proceed in adjudicating his claim.  Contrary to the Veteran's statement, additional evidence consisting of a March 2010 record from Dr. H.J. was received via signed release authorization.  That record, however, appears to relate primarily to an unrelated lung disorder and does not bear upon the Veteran's PTSD.

Based upon the symptoms demonstrated at the November 2010 VA examination, the Veteran is not entitled to an initial disability rating higher than 30 percent for PTSD for the period from November 1, 2010.  Symptoms manifested by the Veteran include:  irritability and outbursts of anger, particularly toward family members; sleep disturbance marked by eight hours of interrupted sleep; depression; intrusive memories of service; dysphoric mood; somewhat impaired concentration as evidenced by inability to perform serial seven exercises but a demonstrated ability to spell words backward; difficulty with abstract thinking shown by an inability to interpret proverbs; and mildly impaired memory evidenced by misplacement of objects and difficulty remembering dates and names.
Despite the foregoing symptoms, a mental status examination revealed the Veteran to be neatly groomed and appropriately dressed; demonstrating clear and coherent speech; having a normal affect; showing a linear and goal-oriented thought process; orientation to time, place, and self; having good judgment; and showing an awareness of his psychiatric symptoms.  Also, the examiner did not note any hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal ideation.  The Veteran was noted as being independent with his activities of daily living.  The absence of these symptoms and the absence of any impairment of activities of daily living do not accord with a disability picture that is consistent with a disability rating in excess of 30 percent.

Socially, the Board notes that despite apparent irritability and outbursts of anger, the Veteran appears to maintain good relationships with his family and friends.  In this regard, he reported that he has been married to his spouse for 47 years and that his marriage is "getting better."  He stated that he fought less with his spouse and even acknowledged that he and his spouse worked together to manage the family finances.  He stated that his grandchildren visited often and that he enjoyed his time with them.  The Veteran even reported that he continued to participate two days per week in the homeschooling of his granddaughter.  He related that he speaks with his brother, who lives out of state, on a daily basis.  The Veteran also reported that friends with whom he used to work visited to "check on him."  Occupationally, the Veteran reported that he remained in retirement.  Once again, however, there is no indication in the Veteran's reported history or in the examination findings that the Veteran's retirement was necessitated by symptoms from his PTSD.  Although the VA examiner concluded that "it is reasonable to assume that [the Veteran's] current symptoms of PTSD, depression, and alcohol abuse could reduce reliability and productivity at work," the examiner does not opine as to the extent to which the Veteran's PTSD symptoms affect his ability to work.  Nonetheless, given the apparent extent of the Veteran's relationships with his family and former co-workers as discussed above, the Veteran's disability picture is not consistent with any actual difficulty, much less inability, to maintain effective work and social relationships.

Finally, the Board notes that the Veteran was assessed a GAF score of 66, which as discussed above, indicates some mild symptoms(e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but the ability to generally function pretty well with some meaningful interpersonal relationships.  Carpenter, 8 Vet. App. at 242-244.  This assessed score appears to be consistent with the Veteran's symptoms, as demonstrated during the VA examination and as discussed above.  The Board notes that the GAF score assessed at the November 2010 VA examination is slightly decreased but generally consistent with the GAF score assigned at the Veteran's May 2009 VA examination.

Under the circumstances, the Board finds that the demonstrated symptomatology in the period from November 1, 2010 is consistent with a 30 percent disability rating under DC 9411.  As such, the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent, for the period from November 1, 2010, is denied.

For the reasons fully discussed in Section VII below, the Board also does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  Similarly, the Board also does not find that additional staged periods are warranted.

D.  Additional Considerations

The Board acknowledges that the Veteran's PTSD has been marked by impairment of social and occupational functioning, as acknowledged at his November 2010 VA examination.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability ratings.  In this regard and as previously noted, there is no evidence showing that the Veteran's retirement since February 2008 was caused by an impairment of occupational functioning.  Similarly, the evidence does not show that the Veteran's employment, prior to his retirement, was interrupted or hindered in any way by his psychiatric symptoms.  Rather, the evidence shows that the Veteran has been able to maintain a relatively high level of social functioning with his family, friends, and former co-workers.  The evidence also shows that the Veteran has been able to perform normal activities around his home (such as yard work and working on his boat), has been independent in his activities of daily living, and appears to enjoy social outings.  The Board also notes that there is no evidence of hospitalization or in-patient therapy for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.


ORDER

Entitlement to an initial disability rating of 30 percent for PTSD, for the period from February 13, 2009 to October 31, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 percent for PTSD, for the period from November 1, 2010, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


